Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Sofer on 15 Nov. 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 1, 2, 11-15 and 17 are amended as follows:
1. (currently amended) A biological agent for bio-augmentation of an anaerobic digestion reactor,Cloacimonetes sp. of the total microorganisms abundance in said mixture, said unique Cloacimonetes sp. having a 16S rRNA gene signature comprising the following specific sequence: AAAGGAATTGACGGGGGCCCGCACAAGCGGTGGAGCATGTGGTTTAATTCGAA GCAACGCGAAGAACCTTACCCGGTCTTGACATCCGAGGGATCCCTCAGAGATG GGGGAGTGCCGGCTAGCCGGAACTTCGAGACAGGTGCTGCATGGCTGTCGTCA GCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAGCGCAACCCCTGCTTC 
wherein said mixture of microorganisms is in a 

2. (currently amended) The biological agent according to claim 1, wherein the mixture of microorganisms includes 30-50 % of abundance of said unique Cloacimonetes sp. of the total microorganisms abundance in said mixture.

11. (currently amended) The process according to claim 10, wherein the process consists of the [[the]] bio-augmentation step. 

12. (currently amended) The process according to claim 10, wherein the bio- augmentation step increases the organic loading rate (OLR) of said anaerobic digestion reactor.

13. (currently amended) The process according to claim 12, wherein the produces methane.

14. (currently amended) The process according to claim 10, wherein the bio- augmentation step increases the production yield of said anaerobic digestion reactor.

15. (currently amended) The process according to claim 14, wherein the produces methane.

17. (currently amended) The method according to claim 5, wherein the 

Conclusion
Claims 1-3 and 5-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657